Citation Nr: 0906056	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-10 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 25, 
2003, for the grant of service connection for hypertension 
with bradycardia.

2.  Entitlement to an effective date earlier than July 25, 
2003, for the grant of service connection for residuals of a 
left foot injury.

3.  Entitlement to an effective date earlier than July 25, 
2003, for the grant of service connection for asthma, 
bronchitis, and restrictive lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service from July 1978 to July 1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina.

The Veteran also appealed the initial evaluation assigned for 
asthma, bronchitis, and restrictive lung disease.  In a 
February 2005 rating decision a 30 percent rating was 
assigned.  The Veteran's Substantive Appeal (VA Form 9) 
appealed only the initial effective dates assigned.  Thus, 
the Board deems the issue of the initial evaluation resolved, 
and that issue is not before the Board.  38 U.S.C.A. § 7105 
(West 2002).  

The claims file also contains an August 2008 statement of the 
case issued on the issues of entitlement to an increased 
rating for bradycardia, and entitlement to service connection 
for bilateral upper extremity carpal tunnel syndrome.  The 
claims file reflects no record of the statement of the case 
having been returned as undeliverable.  Neither is there any 
record of the Veteran having submitted a VA Form 9, or other 
document in lieu of, that form.  Thus, those issues are not 
before the Board and will not be discussed in this decision.  
See 38 C.F.R. § 20.200 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's VA Form 9 indicates he requested a Board 
hearing at the local RO (Travel Board Hearing), and a June 
2008 deferred rating decision also notes that fact.  There is 
no indication in the claims file he withdrew his request for 
a hearing.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a hearing as 
requested before a Veterans Law Judge at 
the earliest available opportunity, in 
accordance with applicable procedures, and 
notify the Veteran of the date and time 
thereof.  If he wishes to withdraw the 
request for the hearing, that should be 
done by written document submitted to the 
RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




